MEMORANDUM **
Gurjeet Singh, a native and citizen of India, petitions for review of the Board of *793Immigration Appeals’ (“BIA”) order denying his motion to reopen to apply for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because Singh filed it more than one year after the final administrative decision. See 8 C.F.R. § 1003.2(c)(2) (generally requiring that a motion to reopen be filed within 90 days after a final decision is rendered).
We lack jurisdiction to review Singh’s challenges to the BIA’s January 8, 2003 order dismissing his appeal and denying his motion to remand. That decision is not before us, and Singh’s petition for review of that decision was denied on December 8, 2003 in Case No. 03-70385.
Singh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.